Citation Nr: 1809483	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs dependency and indemnity compensation (DIC), accrued benefits, and death pension (death benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1975.  He died in January 2009.  The appellant is seeking recognition as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2017.  

The appellant submitted additional evidence in May 2017.  Waiver of RO consideration of the additional evidence is presumed given the date of her substantive appeal filed in June 2014.  See 38 U.S.C. § 7105(e).


FINDINGS OF FACT

The appellant and the Veteran were married in April 1979; the appellant separated from the Veteran in August 2007 due to perceived abusive treatment by the Veteran; she obtained a divorce from the Veteran in December 2008 effective from September 2008; and the Veteran died in January 2009.  



CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of VA death benefits.  38 U.S.C. §§ 101, 1102, 1304, 1541 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.54, 3.206 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking recognition as the surviving spouse of the Veteran.  She maintains that, although they were divorced, her initial separation from the Veteran was due to his abusive behavior.  See Board Hr'g Tr. 5-6.  Her divorce was improperly handled by her attorney in that she learned of her husband's terminal illness prior to the divorce being finalized, but she was told by her attorney that the divorce was already final and she was not advised of her legal options.  Board Hr'g Tr. 8.  She also maintains that the divorce was not legal because the Veteran did not tell her that he was terminally ill.  Board Hr'g Tr. 8.  She would have stopped the divorce if she had known she was not divorced.  Board Hr'g Tr. 9.  

A.  Applicable Law

VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury of disease causing death was incurred or aggravated, (2) one year or more prior to the Veteran's death, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3); 38 C.F.R. §§ 3.50, 3.53.  

A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. §§ 3.1(j).  38 C.F.R. § 3.50(a).  Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

A former spouse of a deceased veteran, who was not married to the veteran at the time of his death, is not entitled to VA death benefits, notwithstanding fact that her divorce from the veteran was based on abuse.  Haynes v. McDonald, 785 F.3d 614, 616 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 156 (2015)

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

B.  Discussion

In this case, several material facts are not in dispute.  First, the appellant and the Veteran were married in April 1979.  Second, that the appellant separated from the Veteran in August 2007 due to the perceived abusive behavior by the Veteran.  Third, the state court entered a judgment of dissolution of marriage in December 2008 effective from September 2008.  The Veteran died in January 2009.  The appellant has not remarried or held herself out as remarried since that time.   

Based on these undisputed facts, the appeal must be denied.  The Board finds no basis to doubt the appellant's assertion that her initial separation from the Veteran resulted from his behavior.  However, the law is dispositive and clearly requires that she have been married to the Veteran at the time of his death to qualify as a surviving spouse.  See Haynes, 785 F.3d at 616.  The facts in the present case are nearly identical to those in Haynes.  It was noted that there is no exception the marriage requirement indicated in the statute or regulation.  Id.

The appellant has questioned the legal adequacy of the divorce.  She has submitted significant evidence demonstrating her pursuit of a negligence claim against the attorney who initially represented her in the divorce proceeding.  In addition to the negligence claim, she also petitioned the state bar association to take disciplinary action against the attorney.  Ultimately, she entered into a final settlement agreement in June 2012, which resolved these allegations.  

Importantly, however, the appellant does not appear to be disputing the validity of the divorce decree (i.e., the authenticity of the document).  Rather, she is challenging the validity of the divorce itself.  She maintains that it was procured by fraud due to the Veteran not telling her of his terminal illness during the divorce proceeding.  She also contends that negligence on her attorney's part prevented her from knowing and exercising her legal rights to stop the divorce proceeding upon learning of the Veteran's terminal illness.  

The Board takes no view on the validity of her arguments.  Those questions are solely within the purview of state law and are not subject to the Board's review.  See 38 C.F.R. § 20.101.  Thus, for purposes of this appeal, the determinative fact remains that the judgment of divorce has not been set aside or vacated as of this date.  Therefore, it remains in effect and is controlling in this appeal.  

In further support of her case, the appellant contends that she should be recognized as the surviving spouse because she separated from the Veteran due to his misconduct without fault on her part.  In support of this argument, the appellant submitted a prior Board decision, which involved a factual situation substantially similar to her own.  See BVA 08-17 405.  In that case, the Board found that the Veteran's final separation from the appellant was due solely to the willful misconduct or procurement by the Veteran without fault of the appellant.  The Board, therefore, recognized the appellant as the surviving spouse of the Veteran.  

Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303.  

Here, the prior Board decision cited by the appellant is not controlling.  It involved a different Veteran and appellant; it did not involve the instant appellant in any way.  Moreover, at the time of that Board decision, the Federal Circuit had not issued its decision in Haynes.  The Haynes decision is now controlling on the Board's instant determination, and it precludes the Board from recognizing the appellant as a surviving spouse.

As such, the Board finds that the appellant may not be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, and her claim is denied as a matter of law.  38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.50, 3.54. 

The Board has given careful consideration to the appellant's arguments that she was a loyal and faithful spouse who offered to reconcile and care for the Veteran upon learning of his terminal illness.  While compelling, the Board is without authority to grant the appellant's claim on such an equitable basis, and instead is constrained to implement the specific provisions of law.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Furthermore, the Veteran's representative contended that that Gilbert v. Derwinski, 1 Vet. App. 49 (1990) should apply.  However, this is not a case where the weight of evidence is at a level of equipoise.  Rather, the claim must be denied as matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


